     Case 2:18-cv-00280-MCE-CKD Document 13 Filed 04/15/21 Page 1 of 2


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11    TEAMSTERS LOCAL 439,                              No. 2:18-cv-00280-MCE-CKD
12                      Plaintiff,
13           v.                                         RELATED CASE ORDER
14    LEPRINO FOODS COMPANY,
15                      Defendant.
16
      GENERAL TEAMSTERS LOCAL 439,                      No. 2:21-cv-00563-WBS-CKD
17
                        Plaintiff,
18
             v.
19
      LEPRINO FOODS COMPANY,
20
                        Defendant.
21

22

23          An examination of the above-entitled civil actions reveals that these actions are
24   related within the meaning of Local Rule 123(a) (E.D. Cal. 1997). The actions involve
25   the same defendant and are based on the same or similar claims, the same property
26   transaction or event, similar questions of fact and the same questions of law and would
27   therefore entail a substantial duplication of labor if heard by different judges.
28   ///
                                                    1
     Case 2:18-cv-00280-MCE-CKD Document 13 Filed 04/15/21 Page 2 of 2


1    Accordingly, the assignment of the matters to the same judge is likely to effect a
2    substantial savings of judicial effort and is also likely to be convenient for the parties.
3           The parties should be aware that relating the cases under Local Rule 123 merely
4    has the result that both actions are assigned to the same judge; no consolidation of the
5    action is effected. Under the regular practice of this court, related cases are generally
6    assigned to the district judge and magistrate judge to whom the first filed action was
7    assigned.
8           IT IS THEREFORE ORDERED that the action denominated 2:21-cv-00563-WBS-
9    CKD, General Teamsters Local 439 et al., v. Leprino Foods Company is reassigned to
10   Senior District Judge Morrison C. England, Jr. and will remain assigned to Magistrate
11   Carolyn K. Delaney for all further proceedings, and any dates currently set in this
12   reassigned case only are hereby VACATED. The caption on documents filed in the
13   reassigned case shall be shown as 2:21-cv-00563-MCE-CKD.
14          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate
15   adjustment in the assignment of civil cases to compensate for this reassignment.
16          IT IS SO ORDERED.
17   Dated: April 14, 2021
18

19

20

21

22

23

24

25

26

27

28
                                                     2
